Citation Nr: 1719736	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  07-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an increased rating for recurrent low back strain with degenerative changes in excess of 10 percent prior to June 26, 2007, and 20 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1975 until February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for a recurrent low back strain with degenerative changes and assigned an initial noncompensable rating effective March 1, 1995.  Jurisdiction has since been transferred to the Houston, Texas, RO.  The Veteran's disability rating was subsequently increased to 10 percent effective July 13, 2004.  Subsequently, the Veteran's disability was increased to 20 percent effective June 26, 2007.  As the full benefit sought on appeal was not fully granted, the remaining is before the Board.  

The Veteran presented testimony during a July 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The case was previously before the Board in December 2011, and again in September 2016 when it was remanded for further development.  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran underwent VA examination in January 2017 at which time the VA examiner diagnosed bilateral lower extremity radiculopathy resulting from the service-connected degenerative changes in the low back.  The VA examiner indicated that the Veteran did not manifest intervertebral disc syndrome (IVDS).  However, the August 2004 VA examiner diagnosis of degenerative disc disease qualifies as IVDS for VA rating purposes.  M-21, III.iv.4.A.3.a (the term IVDS includes diagnostic terminology such as slipped or herniated disc, ruptured disc, prolapsed disc, bulging or protruding disc, degenerative disc disease, discogenic pain syndrome, herniated nucleus pulposus and pinched nerve).

The criteria for IVDS provides for evaluating IVDS based upon combining the chronic orthopedic and neurologic manifestations of IVDS, or the frequency or duration of incapacitating episodes of IVDS, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board regrets any further delay in adjudicating these claims, but the case must be remanded for the AOJ to address whether separate ratings are warranted for the reported neurologic manifestations of IVDS noted in the January 2017 VA examination report.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  The issue of entitlement to TDIU is deferred as it is inextricably intertwined with the increased rating claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2017.

2.  Thereafter, readjudicate the claims with consideration as to whether separate ratings are warranted for neurologic manifestations of IVDS and/or whether a higher alternate rating is warranted under the Formula for IVDS Based on Incapacitating Episodes.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

